Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Lloyd Murray appeals the district court’s order granting his motion for a sentence reduction filed pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and conclude that the district court did not abuse its discretion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (motion under § 3582(c) “is subject to the discretion of the district court”). Thus, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
Affirmed.